Citation Nr: 0412669	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  96-46 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of fractured nose.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 1980 
and from March 1983 to February 1985.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

The veteran disagreed with the December 2002 denial of 
service connection for a mental disorder, and was sent a 
statement of the case in February 2004. A timely appeal is 
not yet of record, and that issue is not currently before the 
Board.


REMAND

Based on a preliminary review of the record, the Board finds 
that the veteran has not received adequate notice under the 
provisions of the Veterans Claims Assistance Act (VCAA) 
relative to his claim for an increased rating for the 
residuals of his nose fracture.   See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103, 5103A (West 
2002).  The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Finally, VA is to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b) (2003).

The Board notes also that there may be additional VA 
outpatient clinical records since November 2002, the date of 
the last treatment of record.  The RO should attempt to 
retrieve any more recent VA records.

While the Board regrets the further delay caused by this 
action, the Board must remand this case to ensure that the 
veteran is afforded all due process of law considerations.  
Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act, as codified at 38 U.S.C. §§  5102, 
5103, 5103A and 5107, are fully complied with 
and satisfied.  Compliance with the duties 
articulated in Quartuccio, supra and 
38 C.F.R. § 3.159(b)(1) is required as well.  
That is, the veteran should be advised of the 
allocations of burdens in obtaining the 
evidence necessary to substantiate his claim 
and should be requested to send VA all 
pertinent evidence or information in his 
possession.

2.  The RO should attempt to obtain copies of 
all VA medical records subsequent to November 
2002.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



